COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      D. Ryser v. The State of Texas

Appellate case number:    01-13-00634-CR

Trial court case number: 1268025

Trial court:              174th District Court of Harris County

         Appellee’s brief was due July 9, 2014. Neither a brief nor a request for extension of time
is on file. Two previous requests for extension have been granted to the State to file its brief.
        The State of Texas is ORDERED to file its brief within 7 days of the date of this order,
or the appeal may be set for submission without a brief from appellee.
       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown
                   X Acting individually      Acting for the Court


Date: July 10, 2014